ICJ_069_FrontierDispute_BFA_MLI_1986-12-22_JUD_01_ME_02_EN.txt. 659

SEPARATE OPINION OF JUDGE ABI-SAAB
[Translation]

1. While having voted in favour of the Judgment’s operative provisions
taken as a whole, I find myself obliged to append this opinion because I am
unable to associate myself with certain aspects of the Chamber’s reasoning
and of its final conclusions.

2. The Chamber’s reasoning is structured around three documents :
Order 2728 AP of 27 November 1935 forms the basis of the line in the
western region, described as the region of the four villages ; letter 191 CM2
of 19 February 1935 forms the basis of the line in the centre and to the east,
in the Béli region (these two lines coexist but do not coincide in the region
of Fayando-Toussougou) ; and, finally, the Order of 31 August 1927 and
“erratum” of 5 October 1927, which forms the basis for the eastern
terminus of the line, in the region of mounts N’Gouma/ Kabia ford.

3. This latter Order of 1927 is the only element of which the relevance as
a legal title for the territorial boundary, as it was on the critical date, is not
disputed between the Parties, although they differ in their interpretations
of it.

By contrast, the relevance of Order 2728 AP and of letter 191 CM2
depends wholly on whether they are descriptive (or declaratory) in charac-
ter, or whether instead they modify the pre-existing territorial boundar-
ies. This question has led the Chamber into an excessively detailed analysis
of French colonial law, a task which is not, in my view, a fitting one for an
international court and was largely superfluous.

4. In that connection, I am in total agreement with both the spirit and
the letter of what the Judgment states in paragraph 30 concerning the sense
of the Chamber’s examination of colonial law and, in particular, with the
denial of any renvoi by international law to colonial law or of the existence
between them of any legal crossover or continuum juris. Along that road
there can therefore be no question of even circuitously finding in contem-
porary international law any retroactive legitimation whatever of coloni-
alism as an institution.

The Judgment further specifies that colonial law may play a role

“not in itself . .. but only as one factual element among others, or as
evidence indicative of ... the ‘photograph of the territory’ at the
critical date”.

I consider that in the event the Judgment has overstepped the limits of

109
FRONTIER DISPUTE (SEP. OP. ABI-SAAB) 660

this wise proviso by basing its reasoning on this element almost exclusively
and in abundant detail.

5. As regards Order 2728 AP and its application to the so-called region
of the four villages, in the west, I consider the Chamber’s Judgment amply
demonstrates how it is descriptive or declaratory of the pre-existing boun-
daries. But, even in the absence of this instrument, administrative practice,
ie., the exercise of public authority and governmental functions both
before and after the adoption of the Order, proves that in the eyes of the
colonial authorities this region belonged to Sudan, and did so until the
independence of Mali, the critical date for the fixing of the “photograph of
the territory” constituting Mali’s “colonial heritage”.

6. However, this is not the case with the eastern region, that of the Béli.
In this area, lying between the region covered by Order 2728 AP and the
terminus of the frontier as covered by the 1927 Order, we have only two
reliable points of reference : the pool of Soum and the pool of In Abao. But
there is no regulative instrument of a general description, and the admini-
strative practice relied upon by the Parties is much too fluctuating, sparse
and interpenetrative (this being chiefly an area of nomadic movement and
transhumance) to disclose any visible administrative boundary.

7. To fill this gap, the Chamber’s Judgment brings into play letter 191
CM2 of 19 February 1935. In this letter, the Governor-General of French
West Africa makes a proposal to the Lieutenant-Governor of Sudan for a
definition of the boundaries between the colonies of Sudan and Niger in
textual form, suggesting a line which is merely a verbal transcription of the
one shown on the 1:500,000 Blondel la Rougery map of 1925. Hence this is
merely a proposal, not an administrative decision ; and it did not ma-
terialize, as would normally be the case, in the form of a regulative in-
strument.

8. I agree with the Judgment’s demonstration that neither the formal
status of the letter nor the fate of the proposal preclude the possibility that
what it contained may have been descriptive or declaratory of the pre-
existing territorial boundaries. But where I can no longer follow the rea-
soning is where the Judgment draws from this negative argument the
positive conclusion that, since this possibility exists, it must necessarily be
the only one ; in other words, from the possibility that the letter may be
descriptive, it draws the conclusion that it actually is.

There is here a logical hiatus that can be repaired only by positive
evidence, but no such evidence has in my view been supplied. For it is
equally possible that the Governor-General’s aim on this occasion was
further to rationalize the line, or to render it compatible with the map most
widely used at the time.

9. The Judgment itself, having concluded that the letter was descriptive
in character, nonetheless betrays some hesitation when it states, in para-
graphs 110 and 144, that wherever the description of the boundary in the
letter by means of co-ordinates does not correspond with the reference-

110
FRONTIER DISPUTE (SEP. OP. ABI-SAAB) 661

points derived from other titles or evidence, the latter are to have priority ;
this implies, at least for those co-ordinates which do not so correspond,
that the Judgment does not consider the letter to be declaratory of the
pre-existing situation.

10. Similarly, whereas the line described in Order 2728 AP covers a part
of the boundary also covered by that described in letter 191 CM2 but the
two lines diverge in this part, they cannot both be declaratory of the
pre-existing situation. Yet the Chamber asserts that Order 2728 AP is
declaratory, which implies that the letter is not, at least for the common
part of the boundary.

11. In fact, to base the line in the Béli region on letter 191 CM2 (which is
simply a verbal transcription of the line shown on the 1:500,000 scale
Blondel Ja Rougery map of 1925) without offering positive proof that this
line matches the pre-existing boundary is tantamount to indirectly con-
ferring on that map the status of a subsidiary legal title.

12. Now although I completely endorse the Judgment’s general analysis
of the status of maps in frontier questions (paras. 53-56), and especially its
conclusion that they have value only “as evidence of an auxiliary or
confirmatory kind” “endorsing a conclusion at which a court has arrived
by other means unconnected with the maps”, I consider that here too the
Judgment has failed to apply in practice what it has stated as a general
principle. For, as the Judgment very clearly explains — reflecting the
settled international case-law — maps in themselves never constitute a legal
title of any kind, either principal or subsidiary. Yet via letter 191 CM2,
which has no intrinsic legal value and is merely a verbal transcription of the
1925 Blondel la Rougery map, the Judgment manages to promote that map
into a subsidiary title (what is more, it comes close in paragraph 62 to a
similar result in respect of the 1960 IGN map).

13. The purpose of this frantic search for a “written legal title”, turning
anything and everything into account, is to satisfy a particular conception
of the uti possidetis principle.

However, this principle, like any other, is not to be conceived in the
absolute ; it has always to be interpreted in the light of its function within
the international legal order.

At first sight, it may indeed seem paradoxical that peoples that have
struggled for their independence should set so much store by their “co-
lonial heritage”. At the beginning, however, at the time when the Latin
American countries were achieving independence, the principle of uti
possidetis was formulated to serve a dual purpose : first, a defensive pur-
pose towards the rest of the world, in the form of an outright denial that
there was any land without a sovereign (or terra nullius) in the decolonized
territories, even in unexplored areas or those beyond the control of the
colonizers ; secondly, a preventive purpose : to avoid or at least to mini-

111
FRONTIER DISPUTE (SEP. OP. ABI-SAAB) 662

mize conflict occurring in the relationships among the successors, by
freezing the carved-up territory in the format it exhibited at the moment of
independence.

14. These two objectives therefore postulate the existence of a boun-
dary, an impermeable territorial division, at the moment of indepen-
dence. This hypothesis can only be factually verified in each case if a boun-
dary is taken to mean a “line” in the geometric sense of the word. Other-
wise it will be the inevitable fate of the principle of uti possidetis to operate
as a mere fiction that jars with reality.

This is because a minimum of two points will always suffice for the
definition of a line if one starts from the geometric concept of a “line” as
“generated by the motion of a point” (Encyclopaedia Britannica, 11th ed.).
In this sense there would always be a line to satisfy the logical requirements
for the functioning of the uri possidetis principle. But if one starts from the
common idea of a line as a concrete trace every point on which is speci-
fically identifiable, it is far from likely that the postulate could be shown as
realized in every instance.

15. By proceeding from the geometric concept of a line, which is alone
capable of reconciling the principle of uti possidetis with the facts, we can
state that there is always a line which defines the outer limit of lawful
possession. But the scope of a court’s role in identifying that line will vary
inversely to the extent of its having taken concrete shape. The fewer the
points (or points of reference) involved in its definition, the greater the
court’s “degrees of freedom” (in the statistical sense). And it is here that
considerations of equity infra legem (mentioned in paragraph 28 of the
Judgment) come into play, to guide the court in the exercise of this freedom
when interpreting and applying the law and the legal titles involved.

16. As regards the frontier line which concerns us, between the region of
Toussougou/Féto Maraboulé in the west and the eastern terminus
(mounts N’Gouma/ Kabia ford), we have only two points of reference, the
pools of Soum and In Abao.

In this region, largely traversed by the Béli, no visible outline of the
“photograph of the territory” on the critical date can in my view be
discerned, as I have said above, either from regulative texts, or from any
sufficiently conspicuous body of administrative practice. It was up to the
Chamber to give concrete shape to the line — which, defined as it is by the
above-mentioned reference-points, does as such exist — on the basis of
considerations of equity infra legem.

17. The Judgment has chosen a line coinciding with that of the maps,
which do not in themselves constitute a legal title or rest upon any such
genuine title, where letter 191 CM2 is concerned.

This is admittedly one possible legal solution within the degrees of
freedom obtaining in the circumstances of the case ; and that is why I
consider it legally acceptable. But it is not the only solution which would
have been legally possible, nor in my opinion the best. I would have

112
FRONTIER DISPUTE (SEP. OP. ABI-SAAB) 663

preferred another : one which, while respecting the points of reference
(and it is not by chance that both are watering-places), would have been
more deeply impregnated with considerations of equity infra legem in the
interpretation and application of law, given that the region concerned is a
nomadic one, subject to drought, so that access to water is vital.

(Signed) Georges ABI-SAAB.

113
